Citation Nr: 0927448	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-25 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of balance.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from January 
1951 to February 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  


FINDING OF FACT

The Veteran does not suffer any additional disability, 
including loss of balance, as a result of VA treatment. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
loss of balance have not been met. 38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2004 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the December 2004 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the December 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely VA medical records 
relating to the Veteran's claim.  

The Board observes that the December 2004 letter was sent to 
the Veteran prior to the July 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although the notice was sent after the initial 
adjudication of the Veteran's claim, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a January 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  
Private treatment records from Northwestern Memorial Hospital 
are also of record.  
Finally, the Board notes that the Veteran was afforded a VA 
examination with respect to the issue decided herein.

The Board acknowledges that the Veteran has identified 
possible additional, outstanding VA treatment records from 
the now-defunct Lakeside VA Medical Center in Illinois.  
However, after thoroughly attempting to obtain these records, 
VA was unable to obtain the records for the entire period of 
time the Veteran asserts he received treatment.  VA sent a 
letter to the Veteran in January 2009 informing him that it 
has exhausted all possibilities for obtaining the records and 
that further attempts would be futile.  Since VA has 
exhausted all remedies and adequately notified the Veteran of 
what it has done in an attempt to obtain the records, the 
Board finds that VA has satisfied its duty to assist the 
Veteran with respect to these possibly absent treatment 
records.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

To warrant compensation under 38 U.S.C.A. § 1151, a veteran 
must demonstrate that VA hospital care, medical or surgical 
treatment, or examination resulted in an additional 
disability and that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
attributable to VA.  A veteran may also show that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  38 C.F.R. § 3.361(d) 
(2008).

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

An event is not reasonably foreseeable if it is one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2) (2008).  The event need not be completely 
unforeseeable or unimaginable.  Id.

In this case, the Veteran asserts that he suffers from loss 
of balance as a result of medication prescribed by VA to 
treat the Veteran's hypercholesterolemia.  In particular, the 
Veteran notes that loss of balance is a listed side effect of 
"statin" drugs, which have been prescribed by VA for the 
Veteran since 1990.

Upon examination of the evidence, the Board finds that the 
Veteran has not suffered any additional disability as a 
result of VA-prescribed medication.  At his November 2005 VA 
exam, the examiner stated that the Veteran's loss of balance 
is primarily related to cerebellar vestibular degeneration, 
which has not been linked to statin drugs.  The examiner also 
noted that when loss of balance is noted as a side effect, it 
is generally referring to symptoms such as dizziness, light-
headedness, muscle weakness, and possibly peripheral 
neuropathy, but not cerebellar vestibular degeneration.  
Finally, the examiner noted that the Veteran's cerebellar 
vestibular degeneration is progressive, which weighs against 
the Veteran's assertion that statin drugs taken more than a 
decade ago are the cause of his loss of balance.  Ultimately, 
the examiner opined that it is less likely than not that the 
Veteran's loss of balance is related to statin drug use.  

The Board acknowledges the November 2001 letter from a VA 
physician stating that statin drugs may cause loss of 
balance.  However, this opinion is speculative in nature and 
does not attempt to establish a relationship between statin 
drug use and loss of balance for the Veteran in this case.  
Rather, the physician stated that he cannot conclude that 
this specific Veteran's loss of balance is a consequence of 
statin drugs.

Further, even if the Veteran's loss of balance was due to 
statin drugs, there is no competent evidence of record 
indicating that VA acted with carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault in prescribing the medications.  Rather, in the 
November 2001 letter, the VA physician described the 
prescription of statin drugs to the Veteran as 
"appropriate." 

Finally, the evidence of record demonstrates that even if the 
Veteran's loss of balance was attributable to statin drugs, 
such a consequence would have likely been reasonably 
foreseeable.  For example, medical literature submitted by 
the Veteran explicitly lists loss of balance as a side effect 
for one of his prescribed statin drugs, Simvastatin (branded 
as Zocor).  In such a case, it is apparent that if the 
Veteran suffered loss of balance as a result of the 
prescription, it would be reasonably foreseeable.

In conclusion, a preponderance of the evidence demonstrates 
that the Veteran did not suffer additional disability as a 
result of being prescribed statin drugs by VA.  Further, even 
if statin drugs had caused additional disability, there is no 
competent evidence of record indicating that prescription of 
those drugs was careless or negligent, or lacking proper 
skill, error in judgment, or similar instance of fault 
attributable to VA.  Finally, medical evidence suggests that 
even if the Veteran's loss of balance was attributable to 
statin drugs, the result would likely have been reasonably 
foreseeable by VA and the Veteran, as loss of balance is a 
listed side effect of at least one of the Veteran's 
prescribed statin drugs.  Since a preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt rule does not apply and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of balance is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


